Citation Nr: 1342885	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  08-16 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, including as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran testified at a hearing before a Veterans Law Judge in September 2010.  In January 2011, the Board remanded the Veteran's claim for further development. 

In November 2013, the Board notified the Veteran that the Judge before whom he had testified in September 2010 was no longer employed by the Board.  The appellant is entitled to a hearing with a Veterans Law Judge who will decide his appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Accordingly, the Veteran was offered an additional opportunity to testify before the Board.  In correspondence received in December 2013, the Veteran requested to attend a Board hearing to be held at the RO via videoconference.  Thus, a remand is appropriate to schedule a Board hearing before a Veterans Law Judge. 





Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.  Provide the Veteran and his representative with notice of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


